Citation Nr: 0015542	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for varicose veins of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from August 1993 to 
November 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for varicose veins of the right lower 
extremity.  


REMAND

The service medical records reveal no clinical documentation 
of varicose veins of the right lower extremty.  However, a VA 
examination in March 1998 shows the presence of that 
disorder.

In his formal appeal to the Board, the veteran referred to 
having received treatment for varicose veins about one month 
after he completed active duty.  He indicated that he was 
seen at a government medical facility which he identified as 
"NWS Earle."  

The United States Court of Appeals for Veterans Claims has 
held if there is something in the record to suggest that 
evidence exists which could make the veteran's claim well-
grounded, VA has the duty to inform the veteran of his right 
to submit that evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Based on the evidence now of record, the veteran's 
claim is not well-grounded.  However, reported medical 
records, which could potentially well-ground the claim, have 
not been associated with the claims folder.  

Under the circumstances, the case is remanded for the 
following actions:

1.  The RO should contact the veteran and 
have him specify the full name of the 
federal medical facility referred to as 
"NWS Earle."  Further, he should be 
requested to provide the address of that 
facility.  Thereafter, the RO should 
obtain any treatment records from that 
facility.  

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


